CHARLES J. SCHUCK, Judge.
This court recently held in the case of Jesse Wright v. State Road Commission, and Jessie Williams v. State Road Commission, that where damages are claimed for injuries to prop*440erty occasioned by the permanent construction, change or improvement of a highway, that following the decisions of our State Supreme Court of Hardy v. Simpson, 118 W. Va. 440, 191 S. E. 47 and Riggs v. Commission, 120 W. Va. 298, 197 S. E. 813, this court was without jurisdiction to hear and determine the merits of such claims and claimant is obliged to resort to the State Supreme Court or circuit courts for relief.
The act creating this court specifically provides, section 14, relative to its jurisdiction that there shall be excluded from such jurisdiction any claim which may be maintained by or on behalf of claimant in the courts of the state.
A careful reading of the petition filed by claimant as well as the plea filed by the state through the attorney general’s office, and the answer thereto by claimant makes it clear to us that under the provision just quoted we are without jurisdiction. The motion to dismiss and the plea for want of jurisdiction filed by the respondent are therefore sustained.